Case 1:19-cv-01861-JPH-DLP Document 14 Filed 05/06/20 Page 1 of 5 PageID #: 99




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

PHILLIP GREEN,                                        )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )        No. 1:19-cv-01861-JPH-DLP
                                                      )
WARDEN,                                               )
                                                      )
                              Respondent.             )

                     Order Denying Petition for a Writ of Habeas Corpus
                           and Directing Entry of Final Judgment

       Indiana prison inmate Phillip Green petitions for a writ of habeas corpus challenging a

prison disciplinary sanction imposed in disciplinary case number NCN 18-09-0045. For the

reasons explained in this Order, Mr. Green’s habeas petition is DENIED.

   A. Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).




                                                 1
Case 1:19-cv-01861-JPH-DLP Document 14 Filed 05/06/20 Page 2 of 5 PageID #: 100




       B. The Disciplinary Proceeding

           On September 18, 2018, Indiana Department of Correction (“IDOC”) Correctional Officer

 A. Petty wrote a Report of Conduct charging Mr. Green with being a habitual conduct rule violator,

 a violation of IDOC Adult Disciplinary Code B-200. Dkt. 1-1 at 1; dkt. 6-1. The Report of Conduct

 states:

           On the above date and time, while processing conduct reports, I CAB A. Petty
           became aware that offender Green, Phillip #238237 is in violation of a code 200
           Habitual Rule Violator. He has been found or plead guilty to five unrelated class C
           offenses in a period of six months or less according to OIS.

 Id.

           According to IDOC disciplinary records, Mr. Green committed Class C violations on

 July 19, 2018; August 1, 2018; August 8, 2018; August 15, 2018; and August 22, 2018.

 Dkt. 6-9. Each violation involved Mr. Green’s refusal to accept a new bed assignment, a violation

 of IDOC Adult Disciplinary Code C-356. Id. Mr. Green pleaded guilty to each charge at a separate

 hearing. Id. None of these convictions resulted in a loss of earned credit time or a demotion in

 credit earning class. Id.

           On September 20, 2018, Mr. Green was notified of the habitual conduct rule violator charge

 when he received a copy of the Screening Report. Dkt. 1-1 at 4; dkt. 6-3. He pleaded not guilty

 and did not ask to call witnesses or present physical evidence. Id.

           A disciplinary hearing was held on September 26, 2018. Dkt. 1-1 at 5; dkt. 6-5. Mr. Green

 told the hearing officer, “I have a [protective custody] request in.” Id. The hearing officer

 considered Mr. Green’s statement, staff reports, and the OIS print out and found Mr. Green guilty.

 Id. Mr. Green received a 90-day deprivation of earned credit time and a demotion in credit earning

 class. Id.




                                                   2
Case 1:19-cv-01861-JPH-DLP Document 14 Filed 05/06/20 Page 3 of 5 PageID #: 101




        Mr. Green appealed his convictions to the Facility Head and the IDOC Final Reviewing

 Authority. Dkt. 6-6; dkt. 6-7. These appeals were denied. Id. Mr. Green then brought this petition

 for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

     C. Analysis

        Mr. Green lists four grounds for relief, which the Court consolidates and restates as:

 (1) the evidence is insufficient to support the underlying convictions; and (2) the underlying

 convictions were not “unrelated.” 1

        Although Mr. Green references the Eighth Amendment and the Fourteenth Amendment

 Equal Protection Clause, he essentially challenges the sufficiency of the evidence, and the Court

 liberally construes the petition as alleging a violation of procedural due process.

        Challenges to the sufficiency of the evidence are governed by the “some evidence”

 standard. “[A] hearing officer’s decision need only rest on ‘some evidence’ logically supporting it

 and demonstrating that the result is not arbitrary.” Ellison, 820 F.3d at 274; see Eichwedel v.

 Chandler, 696 F.3d 600, 675 (7th Cir. 2012) (“The some evidence standard is satisfied if there is

 any evidence in the record that could support the conclusion reached by the disciplinary board.”)

 (citation and quotation marks omitted). The “some evidence standard” is much more lenient than

 the beyond a reasonable doubt standard. Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002).




 1
   Ground one of Mr. Green’s petition states that a “[l]iberty interest existed” because “restrictive
 conditions imposed an atypical and significant hardship: was demoted a credit class and had to
 forfeit 150 day good time.” Dkt. 1 at 2. The respondent argues that this ground challenges the
 conditions of Mr. Green’s confinement and can only be brought as an action pursuant to 42 U.S.C.
 § 1983. Dkt. 6 at 5-6. But the Court interprets this as a jurisdictional statement rather than a
 separate ground for relief. Mr. Green appears to be stating that because he was deprived of earned
 credit time, his petition challenges the fact of his custody and is appropriately brought pursuant to
 28 U.S.C. § 2254.
                                                  3
Case 1:19-cv-01861-JPH-DLP Document 14 Filed 05/06/20 Page 4 of 5 PageID #: 102




         An inmate is guilty of being a habitual conduct rule violator upon “[b]eing found or

 pleading guilty to five (5) unrelated Class C Conduct Offenses in a period of six (6) months or

 less.” The undisputed evidence proves that Mr. Green pleaded guilty to five Class C conduct

 offenses during July and August 2018. Dkt. 6-2; dkt. 6-9. Mr. Green argues that these convictions

 should not count towards his habitual conduct rule violator conviction because they arose from

 acts of necessity. Had he complied with the order to move beds, he argues, he would have been at

 a serious risk of physical assault or death. Dkt. 1 at 2-3.

         Inmates may not challenge the validity of underlying prison disciplinary convictions in a

 § 2254 petition attacking a habitual conduct rule violator conviction. See Wilson-El v. Finnan, 544

 F.3d 762, 765-66 (7th Cir. 2008). Even if Mr. Green could challenge his underlying convictions,

 his claim could not succeed because prisoners do not have a constitutional right to the affirmative

 defense of necessity in prison disciplinary proceedings. See Jones v. Cross, 637 F.3d 841, 848 (7th

 Cir. 2011); Scruggs, 485 F.3d at 938–39; Rowe v. DeBruyn, 17 F.3d 1047, 1049 (7th Cir. 1994).

 Mr. Green’s request for relief on this ground is denied.

         Mr. Green also argues that the underlying convictions are not “unrelated” because they all stem

 from his ongoing refusal to comply with his new bed assignment. Dkt. 1 at 2. The IDOC Adult

 Disciplinary Code does not define the term “unrelated.” Dkt. 8-1 at 2. However, New Castle

 Correctional Facility has a standing order that disciplinary convictions are “unrelated” when the rule

 violations occur on different days. Id. Under this definition, there is some evidence that Mr. Green was

 convicted of five unrelated disciplinary offenses within six months and was therefore guilty of being a

 habitual conduct rule violator. His request for relief on this ground is denied.

     D. Conclusion

         “The touchstone of due process is protection of the individual against arbitrary action of

 the government.” Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

                                                     4
Case 1:19-cv-01861-JPH-DLP Document 14 Filed 05/06/20 Page 5 of 5 PageID #: 103




 disciplinary proceedings, or sanctions involved in the events identified in this action, and there

 was no constitutional infirmity in the proceeding which entitles the petitioner to the relief he seeks.

 Accordingly, the petition for a writ of habeas corpus must be denied and the action dismissed.

        Judgment consistent with this Order shall now issue.

 SO ORDERED

 Date: 5/6/2020




 Distribution:

 PHILLIP GREEN
 238237
 NEW CASTLE - CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362

 Abigail Recker
 INDIANA ATTORNEY GENERAL
 abigail.recker@atg.in.gov




                                                   5
